737 N.W.2d 766 (2007)
Waylon E. GEE, Plaintiff-Appellee,
v.
ARTHUR B. MYR INDUSTRIES, INC., Defendant-Appellant.
Docket No. 133762. COA No. 269351.
Supreme Court of Michigan.
September 14, 2007.
On order of the Court, the application for leave to appeal the March 15, 2007 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall file supplemental briefs within 42 days of the date of this order addressing: (1) whether the WCAC's April 19, 2002 opinion and order denying plaintiff's claim for attendant care services under MCL 418.315(1) was a final decision; (2) whether plaintiff's second claim for attendant care services alleged a change in condition as a justification for an award of attendant care services; (3) whether the WCAC's April 12, 2005 opinion and order awarding attendant care services was based on a change in the plaintiff's condition; and (4) whether the WCAC's April 12, 2005 opinion and order awarded attendant care services based on the plaintiff's application or on the applications filed by the attendant care providers. The parties should not submit mere restatements of their application papers.